Citation Nr: 1610788	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	The Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to November 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was remanded by the Board in March 2015 for additional development.

In November 2015, the Veteran expressed disagreement with the RO's decision as to several issues adjudicated in an August 2015 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a notice of disagreement initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238   (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410   (1995).  It is evident from a report of contact dated February 26, 2016, that the RO has acknowledeged the notice of disagreement and intends to issue the required SOC.  Accordingly, the Board finds that a remand for issuance of a SOC is not necessary under the circumstances.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The weight of the evidence is against a finding that there is a nexus between a current diagnosis of sinusitis and service. 




CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1103, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a January 2008 letter that was provided before the June 2008 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and he was also afforded a VA examination in August 2015.  This examination is adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the March 2015 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Service Connection

The Veteran seeks service connection for sinusitis.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records (STRs) is negative for complaints or findings of sinusitis or other similar conditions.  There is no evidence of a sinus condition on the Veteran's entrance or exit examination.  The STRs reflect complaints of low back pain and diarrhea, but no mention of a sinus issue.  However, the STRs also do not include mention of the incident that gave rise to the Veteran's service-connected scars, so the lack of evidence in the STRs of sinusitis is not dispositive.  

The post-service medical records indicate a current diagnosis of sinusitis.  For instance, the Veteran visited his doctor in May 2010 complaining of a productive cough that had been present for a month and his doctor diagnosed him with sinusitis.  He saw his doctor again in October 2012 and was diagnosed with acute sinusitis.  Thus, the medical records indicate that the Veteran has a current diagnosis of sinusitis.  

However, there is insufficient evidence of a nexus between the Veteran's current diagnosis and service.  The Veteran did not assert that his sinusitis began in service when filing his claim, only that he was not sure if his sinus problems were caused by his injury to his nose in service.  The Veteran later told the August 2015 VA examiner that he developed sinus problems in Korea.  

In this regard, the Board notes that sinusitis is not a chronic (meaning necessarily permanent) condition according to 38 C.F.R. § 3.309(a) (2015).  Thus, the Veteran cannot establish the required nexus between any current sinusitis and his service under § 3.303(b) by showing continuity of symptomatology since her service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  The Veteran is also not competent to diagnose the complaints he experienced during service as sinusitis.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his current sinusitis is related to his service.  Further, no treatment records or private medical opinions provide credible evidence of a link between service and his current diagnosis. 

VA had the Veteran examined in August 2015.  The Veteran told the August 2015 examiner that he developed sinus problems in Korea, but was not treated for the condition at that time.  The VA examiner noted the Veteran's statements and reviewed his treatment records.  The examiner also specifically acknowledged the in-service nose injury sustained by the Veteran.  However, the examiner also indicated that there was absolutely no medical evidence to indicate that the Veteran's sinusitis has its onset during military service.  For this reason, the examiner concluded that it is less likely than not related to service.  The Veteran has not provided evidence that would conflict with the August 2015 VA examiner's opinion. 

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  The appeal must be denied.




ORDER

Service connection for sinusitis is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


